Citation Nr: 0027516
Decision Date: 10/18/00	Archive Date: 12/28/00

DOCKET NO. 98-01 823         DATE OCT 18 2000

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to an increased rating for post-operative internal
derangement of the left knee, currently evaluated as 20 percent
disabling.

REPRESENTATION

Veteran represented by:  AMVETS

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service from June 1983 to May 1984. This
matter comes to the Board of Veterans' Appeals (Board) from an
August 1997 rating decision of the Department of Veterans Affairs
(VA) Oakland Regional Office (RO) which denied a rating in excess
of 20 percent for a left knee disability.

In his December 1997 substantive appeal, the veteran requested a
personal hearing before a Member of the Board at the RO. In
February 1998, he elected a to attend a hearing before a local
Hearing Officer, in lieu of a travel Board hearing, and in December
1998, he testified before a local Hearing Officer at the RO. Thus,
the Board will proceed with consideration of the veteran's claim
based on the evidence of record. See 38 C.F.R. 20.702 (1999).

FINDING OF FACT

The veteran's left knee disability is manifested by a tender scar,
X-ray findings of degenerative joint disease with pain on motion
and atrophy of the left thigh and calf, and no more than moderate
lateral instability or recurrent subluxation.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for the
service-connected left knee disability on the basis of instability
or recurrent subluxation have not been met. 38 U.S.C.A. 1155, 5107,
7104 (West 1991); 38 C.F.R. 3.321, 4.7, 4.7la, Diagnostic Code 5257
(1999).

2. The criteria for the assignment of a separate 10 percent rating
(but no higher) for the service-connected left knee disability on
the basis of arthritis and functional loss due to pain have been
met. 38 U.S.C.A. 1155, 5107, 7104. (West 1991); 38 C.F.R. 3.321,
4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5260, 5261 (1999).

- 2 -

3. The criteria for assignment of a separate 10 percent rating (but
no higher), for a tender scar of the left knee, have been met. 38
U.S.C.A. 1155 (West 1991); 38 C.F.R. 4.7, 4.14, 4.25, and 4.118,
Diagnostic Code 7804 (1998).

REASONS AND BASES FOR FINDING AND C0NCLUSIONS

I. Factual Background

The service medical records show that in September 1983, the
veteran injured his left knee falling off a chair. He was treated
conservatively after the injury, but experienced continued marked
laxity of the left knee; as a result, he was unable to participate
in infantry training. In January 1984, a Medical Board determined
that he was unable to perform full duty, and he was medically
discharged from service.

Following his separation from service, in May 1984, the veteran
filed a claim of service connection for a left knee disability. In
connection with his claim, he underwent VA medical examination in
August 1984. The diagnosis was probable internal derangement of the
left knee as evidenced by decreased range of motion, looseness of
both medial and lateral collateral ligaments and small amount of
anterior cruciate ligament looseness, with negative X-rays. By
October 1984 rating decision, the RO granted service connection for
probable internal derangement of the left knee and assigned it an
initial 10 percent rating, effective May 18, 1984, the day
following the date of his separation from active service.

In March 1986, the veteran filed a claim for an increased rating,
staining that his left knee disability had increased in severity.
In support of his claim, the RO obtained a May 1986 VA
hospitalization summary showing that the veteran had undergone
elective diagnostic arthroscopic surgery which had revealed a torn
anterior cruciate ligament. A lateral retinacular release was
performed. By July 1986 rating decision, the RO increased the
rating for the veteran's left knee disability to 20

- 3 -

percent, effective March 21, 1986. Also, the RO assigned a
temporary total rating pursuant to 38 C.F.R. 4.30 for the period
from May 7 to June 30, 1986.

In July 1997, the veteran filed his most recent claim for increased
rating for his left knee disability; he also requested a temporary
total rating for a period of post-surgical convalescence. The RO
obtained medical records corresponding to a period of VA
hospitalization in June 1997 during which he underwent left
anterior cruciate ligament reconstruction and repair of a tear of
the lateral meniscus.

By August 1997 rating decision, the RO granted a temporary total
rating under 38 C.F.R. 4.30 from June 23 to July 31, 1997.
Thereafter, the 20 percent rating for the veteran's left knee
disability was continued.

On September 1997 VA orthopedic examination, the veteran reported
a history of surgical anterior cruciate ligament reconstruction and
meniscus repair in June 1997. He indicated that, since that time,
he had decreased left knee range of motion and occasional aching or
stabbing pain; he denied taking pain medication. He also reported
that he wore a knee brace occasionally. On examination, there was
no locking, swelling, stiffness, or giving out of the left knee.
The veteran was observed to walk with a left leg limp. Thigh
circumference was 48 centimeters on the right and 45 1/2
centimeters on the left. Calf circumference was 46 centimeters on
the right and 43 centimeters on the left. The left knee showed
small effusion, mild warmth, and mild tenderness. Also observed
were two nontender and nonadherent surgical scars. The patella was
normal and mildly tender. There was mild laxity of the medial and
lateral collateral ligaments. Left knee range of motion testing
showed he lacked 5 degrees of full extension. He was able to flex
to 110 degrees with pain, but no crepitus. The diagnosis was status
postoperative left knee anterior cruciate ligament reconstruction.
The examiner indicated that the veteran wished no additional X-ray
examination. Thus, the examiner indicated that he had relied on
copies of March 1997 magnetic resonance imaging (MRI) and X-ray
studies of the left knee. The MRI revealed degenerative changes in
the menisci.

- 4 -

In November 1997, the veteran requested an extension of his
temporary total rating. In support of his claim, he submitted a
copy of an October 1907 letter from his VA physician indicating
that the veteran could return to work and stand for eight hours on
September 14, 1997. By December 1997 rating decision, the RO
extended the temporary total rating under 38 C.F.R. 4.30 to
September 30, 1997. Effective October 1, 1997, the 20 percent
rating was continued.

The veteran appealed the RO's determination with respect to the 20
percent rating for his left knee disability. He requested an
increased to 30 percent, based on symptoms such as significant
muscle atrophy, locking, swelling, and an inability to stand for
extended periods of time.

The RO obtained VA clinical records which show that in January
1997, the veteran sought treatment after he fell and reinjured his
left knee. At that time, a history of left knee problems was noted.
The diagnosis was chronic left knee pain, recently reinjured,
history of ligament instability. In March 1997, an MRI examination
showed abnormal signals in the regions of the medial collateral
ligament and the anterior cruciate ligament. The veteran elected
surgical repair. Post-surgical treatment records show that he did
"very well" following surgery. On examination in September 1997,
range of motion of the left knee was from 5 to 125 degrees and the
veteran indicated that he no longer used crutches.

In December 1998, the veteran testified at a hearing at the RO that
a 30 percent rating was warranted for his left knee as his
disability had actually worsened since his June 1997 surgery. He
stated that he had constant numbness in his foot, atrophy in his
left thigh, popping and cracking his left knee, occasional pain
when walking, and he estimated that his left knee gave way
approximately four to six times daily.

On October 1999 VA orthopedic examination, the veteran reported he
injured his anterior and posterior cruciate ligaments in service
and that arthroscopic surgery was performed in May 1986. In June
1997, he indicated that he had a patellar tendon transfer to the
anterior cruciate ligament and a medial meniscal tear repair. As to
current symptoms, he reported an inability to fully extend the
joint, clicking

- 5 -

and popping in the knee, and numbness in his lateral calf.  He also
reported shooting pains to his lower back and frequent incidents of
his feet falling asleep. On examination, there was some tenderness
over a 5 centimeter horizontal scar on the left medial collateral
ligament. It was nonadherent, nontender, and nondepressed. There
was also a 7 centimeter nontender, nonadherent, and nondepressed
scar over the patellar tendon. Examination of the medial and
lateral collateral ligaments and the posterior cruciate ligament
was negative, bilaterally. The anterior cruciate ligament had
slight to medium laxity on the left. Patellar tests are all
negative. Range of motion testing showed full extension and
flexion; specifically, he was able to flex the left knee to 135
degrees. Thigh circumference was 52 centimeters on the right and 49
centimeters on the left. Calf circumference was 48 centimeters on
the right and 46 centimeters on the left. He walked on his toes
without difficulty, did a full squat, and returned to standing, but
it caused left knee pain. The diagnosis was left knee ligamentous
injury with some degenerative joint disease of the medial meniscus.

II. Law and Regulations

Disability evaluations are determined by the application of a
schedule of ratings which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155; 38 C.F.R. Part 4. Separate rating codes
identify the various disabilities. 38 C.F.R. Part 4. Where there is
a question as to which of two evaluations shall be applied, the
higher evaluation will be assigned if the disability picture more
nearly approximates the criteria required for that rating.
Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1999).
Any reasonable doubt regarding the degree of disability is resolved
in favor of the veteran. 38 C.F.R. 4.3 (1999).

The evaluation of the same disability under various diagnoses is to
be avoided. Disability from injuries to the muscles, nerves, and
joints of an extremity may overlap to a great extent, so that
special rules are included in the appropriate bodily system for
their evaluation. Both the use of manifestations not resulting from
service-connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same manifestation
under different diagnoses are to be

- 6 -

avoided. 38 C.F.R. 4.14 (1999). The U.S. Court of Appeals for
Veterans Claims (the Court) has emphasized that a claimant may not
be compensated twice for the same symptomatology as such a result
would overcompensate the claimant for the actual impairment of his
earning capacity. Brady v. Brown, 4 Vet. App. 203 (1993).
Notwithstanding 38 C.F.R. 4.14, VA is required to provide separate
ratings for separate manifestations of the same disability which
are not duplicative or overlapping. Esteban v. Brown, 6 Vet. App.
259 (1994); 38 C.F.R. 4.25 (1999).

Disability of the musculoskeletal system is primarily the
inability, due to damage or inflammation in parts of the system, to
perform normal working movements of the body with normal excursion,
strength, speed, coordination and endurance. Functional loss may be
due to pain supported by adequate pathology and evidenced by
visible behavior of the claimant undertaking the motion. 38 C.F. R.
4.40 (1999). The factors of disability affecting joints are
reduction of normal excursion of movements in different planes,
weakened movement, excess fatigability, swelling and pain on
movement. 38 C.F.R. 4.45 (1999).

The Court has held that functional loss, supported by adequate
pathology and evidenced by visible behavior of the veteran
undertaking the motion, is recognized as resulting in disability.
See DeLuca v. Brown, 8 Vet. App.,,!02 (11)95); 38 C.F.R. 4.10,
4.40, 4.45.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, see 38 C.F.R. 4.2 (1999), the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

III. Analysis

The veteran's claim for an increased rating for his left knee
disability is well grounded under 38 U.S.C.A. 5107. In general, an
allegation of increased disability

- 7 -

is sufficient to establish a well-grounded claim seeking an
increased rating. See Proscelle v. Derwinski, 2 Vet. App. 629
(1992). In this case, the veteran's assertions concerning the
severity of his service-connected left knee disability (within the
competence of a lay party to report) are sufficient to conclude
that his claim for increased rating is well grounded. King v.
Brown, 5 Vet. App. 19 (1993).

Since he has submitted a well-grounded claim, VA has a duty to
assist in the development of facts pertinent to the claims. 38
U.S.C.A. 5107(a). Consistent with such duty, the veteran was
afforded VA orthopedic examinations in September 1997 and October
1999. The reports of examination are sufficiently detailed and
adequately address the specific criteria set forth in the Rating
Schedule. Cf. Massey v. Brown, 7 Vet. App. 204 (1994). Moreover,
neither the veteran nor his representative has identified any
additional outstanding evidence which may support his claim. Thus,
the Board is satisfied that all relevant facts have been adequately
developed to the extent possible; no further assistance in
developing the facts is required to comply with the duty to assist.
38 U.S.C.A. 5107(a).

Turning to the merits of the claim, the Board notes that the
veteran's left knee disability is currently evaluated as 20 percent
disabling for moderate, recurrent subluxation or lateral
instability under 38 C.F.R. 4.71a, Diagnostic Code 5257. To warrant
a maximum 30 percent rating under that diagnostic code, the
evidence must show severe recurrent subluxation or lateral
instability of the knee.

On review of the evidence of record, the Board finds that a 30
percent rating under Code 5257 is not warranted. In that regard,
the Board has considered the veteran's hearing testimony to the
effect that he experiences giving way of the left knee four to six
times daily. However, there has been no objective evidence of
severe laxity or instability of the left knee. On VA examination in
September 1997, there was no locking or giving out of the left
knee. There was laxity of the medial and lateral collateral
ligaments, but the examiner described this laxity as "mild."
Likewise on VA orthopedic examination in October 1999, the medial
and lateral collateral ligaments and the posterior cruciate
ligament were negative. There was laxity of the anterior cruciate
ligament, but the examiner described the laxity as "slight to

- 8 -


medium." At that time, patellar compression, inhibition, and
distraction tests are all negative. Also, VA outpatient treatment
records contain no findings of severe recurrent subluxation or
lateral instability. In view of the foregoing. the Board finds that
the criteria for an evaluation in excess of 20 percent is not
warranted under Code 5257 as the veteran does not have more than
moderate left knee disability manifested by recurrent subluxation
or lateral instability.

The Board has also considered 38 C.F.R. 4.40 and 4.45, addressing
the impact of functional loss, weakened movement, excess
fatigability, and incoordination. DeLuca, 8 Vet. App. at 206-07.
However, as 38 C.F.R. 4.71a, Diagnostic Code 5257 is not predicated
on loss of range of motion, these provisions do not apply. See
Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, there are other diagnostic codes that relate to
impairment of the knee; the veteran is entitled to be rated under
the diagnostic code which allows the highest possible evaluation
for the clinical findings shown on objective examination. Schafrath
v. Derwinski, 1 Vet. App. 589 (1991). Here, however, there is not
an alternative diagnostic code under which a rating in excess of 20
percent would be warranted. For example, neither Code 5258
(cartilage, dislocated, semilunar), nor Code 5259 (symptomatic
removal of semilunar cartilage), provide for a rating higher than
the 20 percent which is currently assigned. Likewise, Codes 5262
(tibia and fibula, impairment of), and 5263 (genu recurvatum) are
not applicable, as these findings have not been shown by the
medical evidence of record.

However, the Board notes that the VA General Counsel has determined
that a claimant with arthritis and instability of the knee may be
rated separately under Codes 5003 and 5257 so long as the
evaluation of knee dysfunction under both codes does not amount to
prohibited pyramiding under 38 C.F.R. 4.14. VA O.G.C. Prec. Op. No.
23-97 (July 1, 1997), 62 Fed. Reg. 63604 (191)7). In this case, the
record contains medical records showing X-ray evidence of
degenerative joint disease of the left knee. Thus, the veteran is
entitled to considerationn of separate disability ratings under
Diagnostic Codes 5003 and 5257 for his left knee.

- 9 -

Under Diagnostic Code 5003, degenerative arthritis established by
X-ray evidence will be rated on the basis of limitation of motion
of the specific joint or joints involved. 38 C.F.R. 4.71a.

Evaluations for limitation of flexion of a knee are assigned as
follonvs: flexion limited to 45 degrees is 10 percent; flexion
limited to 30 degrees is 20 percent; and flexion limited to 15
degrees is 30 percent. 38 C.F.R. 4.71a, Code 5260. Evaluations for
limitation of extension of the knee are assigned as follows:
extension limited to 10 degrees is 10 percent; extension limited to
15 degrees is 20 percent; extension limited to 20 degrees is 30
percent; extension limited to 30 degrees is 40 percent; and
extension limited to 45 degrees is 1O percent. 38 C.F.R. 4.71a,
Code 5261. Normal range of motion of a knee is from zero degrees of
extension to 140 degrees of flexion. 38 C.F.R. 4.71, Plate II
(1999).

When the knee is ankylosed in a favorable angle in full extension,
or in slight flexion between zero degrees and 10 degrees, a 30
percent evaluation is warranted. 38 C.F.R. 4.71a, Code 5256 (1999).

In this case, the record shows that the veteran does not have
limitation of left knee motion to the extent required for a
compensable rating under Codes 5260 or 5261. For example, on VA
medical examination in September 1997, range of motion testing
showed that the left knee lacked only 5 degrees of full extension;
the veteran was able to flex it to 110 degrees with pain and
guarding. On VA medical examination in October 1999, range of
motion testing showed full extension and the veteran was able to
flex the left knee to 135 degrees. These findings as a whole are
insufficient to warrant a compensable evaluation under Code 5260
and 5261.

However, in Hicks v. Brown, 8 Vet. App. 417 (1995), the Court held
that a compensable rating for degenerative arthritis may stil be
awarded in certain circumstances, even where limitation of motion
does not met the criteria in the diagnostic code or codes
applicable to the joint or joints involved. In specific, the Court
held that Code 5003 is to be read in conjunction with 38 C.F.R.
4.59, and it is contemplated by a separate regulation, 38 C.F.R.
4.40, which relates to pain in

- 10 -

the musculoskeletal system. The Court noted that Code 5003 and 38
C.F.R. 4.59 deem painful motion of a major joint or groups caused
by degenerative arthritis that is established by X-ray evidence to
be limited motion even through a range of motion may be possible
beyond the point when pain sets in. Id.

In this case, as the veteran's arthritis is documented by X-ray
studies, and because there is satisfactory evidence of painful
motion, as well as atrophy of the left thigh, the Board finds that
a rating of 10 percent is warranted for demonstrated left knee
functional loss pursuant to Codes 5003, 5260 and 5261, as wall as
38 C.F.R. 4.40, 4.45 and 4.59.

In sum, the Board concludes that the portion of the veteran's left
knee disability which is manifested by arthritis and painful motion
should be rated separately from that portion of his left knee
disability which is manifested by instability or recurrent 
subluxation pursuant to Codes 5003 and 5257, respectively. An
evaluation of 10 percent for arthritis of the veteran's left knee
is warranted pursuant to Code 5003 and 38 C.F.R. 4.40, 4.45, 4.59,
in light of the painful motion shown to be of a noncompensable
degree. A rating in excess of 10 percent is not warranted as the
evidence does not show ankylosis of the knee, limitation of flexion
or extension of the left leg to the necessary extent, or decreased
functional ability to the extent necessary to warrant a 20 percent
rating.

Notwithstanding the foregoing ratings assigned for the veteran's
left knee disabilities, the Board also finds that the record
presents a basis for assignment of a separate 10 percent rating for
a tender and painful scar of the left knee pursuant to 38 C.F.R.
4.118, Code 7804 (1999). In this regard, the Board notes that the
June 1997 left knee surgery resulted in a scar which the VA exami-
ner in October 1999 found to exhibit some tenderness. Resolving all
reasonable doubt in the veteran's favor, the Board finds the
criteria for a separate 10 percent raising under Code 7804 for a
symptomatic scar have been met. Esteban v. Brown, 6 Vet. App. 259
(1994).

However, this is the maximum schedular rating assignable for scars,
notwithstanding scars which limit function of the body part that
they affect. 38

- 11 -

C.F.R. 4.118, Code 7805. As set forth above, the RO has already
assigned a :separate disability rating for the limitation of
function of the veteran's left knee. No additional loss of function
due to the surgical scar has been shown. Therefore, as he is
currently receiving the maximum schedular evaluation provided by
the rating schedule for a painful scar, an evaluation in excess of
10 percent is not warranted for the left knee scar, in and of
itself. The Board has also considered 38 C.F.R. 3.321, but the
findings in this case do not present such an exceptional or unusual
disability picture as to render impractical the application of the
regular schedular standards. Under such circumstances, the Board
finds that the impairment resulting from the veteran's left knee
disability is adequately compensated by the currently-assigned
schedular ratings, and the provisions of 38 C.F.R. 3.321 are
inapplicable.

ORDER

An evaluation in excess of 20 percent for a left knee disability
due to instability or recurrent subluxation is denied.

A separate 10 percent rating for left knee arthritis with
functional loss due to pain is granted, subject, to the law and
regulations governing the payment of monetary benefits.

A separate 10 percent rating for a tender left knee scar is
granted, subject to the law and regulations governing the payment
of monetary benefits.

J.F. GOUGH
Veterans Law Judge
Board of Veterans' Appeals

- 12 -





